Title: To Benjamin Franklin from Charles Thomson, 26 October 1774
From: Thomson, Charles
To: Franklin, Benjamin


Philada Octr. 26. 1774
This day the congress broke up, the papers are not all got ready, but will be sent to you by the next opportunity. As a vessel sails to Morrow Morning early I am ordered to forward to you the petition to the King.
I have the pleasure to inform you that at the last session of Assembly you are continued Agent for this province, of which you will no doubt receive a proper certificate.
Mr. Cushing tells me he has sent you a copy of some of the proceedings which are printed.
Lest the resolve referred to in the enclosed letter should not be contained in that publication I enclose you a certifyed copy. I am sir Your humble Servant
Cha Thomson
 
Addressed in another hand: To / Benjamin Franklin Esqr. / in / London / [Deleted note:] Capt. Morwick is particularly requested to take great Care of this and deliver it as soon as possible it being the Petition from the Congress.
Endorsed: C. Thomson  Oct. 26. 1774
